Citation Nr: 0713455	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the right arm.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from September 6, 1950 to 
October 14, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were before the Board in November 2003 
and March 2006.  They were remanded both times for additional 
evidentiary development.  


FINDINGS OF FACT

1.  A disability manifested by numbness of the right arm was 
not present during active duty nor is a disability manifested 
by numbness of the right arm otherwise related to such 
service.  

2.  A disability manifested by numbness of the left arm was 
not present during active duty nor is a disability manifested 
by numbness of the left arm otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  A disability manifested by numbness of the right arm was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A disability manifested by numbness of the left arm was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2002, 
April 2002, April 2004, and March 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the February 2002, April 2002, 
April 2004, and March 2006 VCAA letters and was provided with 
notice of the types of evidence necessary to establish any 
disability ratings and/or the effective dates in the March 
2006 VCAA letter.  The appellant's status as a veteran has 
never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has reported that he was 
treated by private health care providers from 1950 to 1985.  
He has also indicated, however, that he was unable to obtain 
these treatment records as the physicians had moved and/or 
were deceased.  VA made one attempt to obtain these records 
without success.  It contacted the veteran in March 2006 to 
request that he execute releases for his private medical 
records in order to make a second attempt to obtain the 
records.  The veteran did not submit the required releases.  
No further attempt to obtain this evidence on VA's part can 
be made without the requisite medical releases.  The veteran 
has not been afforded a VA examination.  As found below, 
however, there is no competent evidence of the presence of 
upper extremity disability in the service medical records or 
for many years thereafter.  The service medical records 
actually indicate that the veteran did not have any 
significant disability of the upper extremities at the time 
of discharge.  It would not be beneficial to the veteran's 
claims to afford him a VA examination to determine the 
etiology of his claimed upper extremities disability.  This 
is because any opinion which may link the upper extremities 
disability to the veteran's alleged injury during active duty 
would be based on speculation as there is no evidence of an 
in-service injury.  Service connection cannot be granted 
based on speculative evidence.  The Board finds the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  In 
May 2006 and September 2006, the veteran indicated that he 
did not have any further evidence to submit in support of his 
claims.  No additional pertinent evidence has been identified 
by the appellant as relevant to the issues on appeal decided 
herein.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In October 2001, the veteran submitted a claim of entitlement 
to service connection for problems with his arms including 
numbness and falling asleep.  He reported that the 
disabilities began in September 1950 when he fell while 
climbing ropes during basic training.  In November 2001, he 
completed a questionnaire about military service indicating 
that he never completed basic training because he was 
injured.  

In July 2002, the veteran reported that he was injured when 
he fell from a rope during basic training.  He wrote that he 
was treated by a corpsman and was restricted to barracks and 
placed on a no duty status for 10 days to aid in recovery.  
He indicated that he had persistent back pain since 
separation from active duty and also developed numbness in 
both arms.  

The Board finds that service connection is not warranted for 
any disabilities of the arms.  The veteran's arguments as to 
an in-service injury are not supported by the competent and 
objective evidence of record.  The service medical records 
are silent as to complaints of, diagnosis of or treatment for 
any problems with the veteran's arms.  The veteran has 
reported that he received treatment for a back problem and 
was placed on limited duty for a period of time as a result 
of the injury.  However, neither the service medical records 
nor service personnel records support these allegations.  
There is absolutely no evidence of any treatment for back or 
arm problems nor any reference to the veteran being placed on 
reduced duty status in these records.  Attempts were made to 
find the alleged clinical records documenting in-service 
treatment without success.  There is competent evidence of 
record demonstrating that the veteran did not have a problem 
with his arms at the time of his discharge.  An October 1950 
clinical record indicates that the veteran was examined and 
found physically qualified for a general discharge.  It was 
noted that he required neither treatment nor hospitalization.  
The veteran underwent a physical examination at the time of 
his separation from service in October 1950.  The report of 
the medical examination specifically indicates that physical 
examination of the spine and extremities revealed no 
significant abnormalities.  

The only evidence of record which indicates that the veteran 
has chronic arm disabilities which began during active duty 
is the veteran's own allegations.  The veteran, however, is a 
lay person.  As a lay person, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
current upper extremity disabilities is of no probative 
value.  The Board has determined that the contemporaneous 
findings at the time of the veteran's discharge examination 
in October 1950 are accorded greater probative weight as to 
whether there were any problems with the veteran's arms at 
the time of his discharge.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The exit 
examination was conducted by a health care professional.  As 
such, his opinion as to the state of the veteran's health 
including his upper extremities is accorded greater probative 
value than the veteran's current allegations.  

Attempts were made to obtain private treatment records which 
the veteran indicated were produced between 1950 and 1985 but 
without success.  The most recent release completed in May 
2004 indicates that the veteran was treated by private 
physicians one time in October 1950 for right shoulder 
problems but the physicians were deceased and the hospital 
did not have any records.  

The veteran reported in the November 2001 military service 
questionnaire that he was separated from active duty as a 
result of an injury.  This allegation is not supported by the 
competent evidence of record which demonstrates that his 
separation from service did not have anything to do with a 
physical injury.  An October 1950 Report of Aptitude Board 
reveals that the veteran was recommended for discharge from 
naval service due to unsuitability as a result of mental 
problems.  The Board places reduced probative weight on the 
veteran's self-reported medical history as a result of this 
inaccurate reporting.  

The Board finds there is some competent evidence of record 
documenting the current existence of problems with the upper 
extremities.  The veteran is competent to report that he 
experiences numbness in the upper extremities.  Lay testimony 
is competent when it regards the readily observable features 
or symptoms of injury or illness.  Layno v. Brown , 6 Vet. 
App. 465, 469 (1994). 

There is no competent evidence, however, which provides a 
casual link between a currently existing disability of the 
upper extremity to the veteran's active duty service on any 
basis.  The veteran was requested to provide this evidence 
via the VCAA letters but he has not done so.  There are no 
current medical records associated with the claims file nor 
is there any evidence from the veteran indicating that there 
are outstanding treatment records dated within the last 10 
years.  The veteran has not indicated that he was receiving 
current treatment for problems with his arms.  

The only evidence of record which indicates that the veteran 
currently has problems with his upper extremities which was 
casually linked to his active duty service is the veteran's 
own allegations.  His opinion as to the existence and 
etiology of problems with his upper extremities is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In May and September 2006, the veteran indicated that he did 
not have any further evidence to submit in support of his 
claims.  There is very little, if any, evidence of continuity 
of symptomatology and certainly no competent evidence which 
links the current reports of continuity of symptomatology to 
the veteran's active duty service.  

In summary, the Board finds that the claims must be denied as 
there is no competent evidence of the existence of 
disabilities of the upper extremities during active duty nor 
any competent evidence of record which links currently 
existing disabilities of the upper extremities to the 
veteran's active duty service on any basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


